SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1059
CAF 13-02007
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF JOSEPH E.K.
---------------------------------------------
NIAGARA COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

LITHIA K., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR RESPONDENT-APPELLANT.

ABRAHAM J. PLATT, LOCKPORT, FOR PETITIONER-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Niagara County (John F.
Batt, J.), entered September 30, 2013 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent on the ground of permanent neglect.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the petition is
dismissed.

     Same Memorandum as in Matter of Joseph E.K. ([appeal No. 1] ___
AD3d ___ [Nov. 21, 2014]).




Entered:    November 21, 2014                   Frances E. Cafarell
                                                Clerk of the Court